Title: [Diary entry: 3 January 1788]
From: Washington, George
To: 

Thursday 3d. Thermometer at 25 in the Morning—30 at Noon And 26 at Night. Clear all day and Cool. Wind for the most part at So. Et. Visited the Plantations at the Ferry, Frenchs, Dogue run, and Muddy hole. At the first the Women were taking up and thinning the Trees in the swamp which they had before grubbed. The Men were getting stakes & trunnels for fencing & making racks to feed the Creatures in. Began yesterday & would about finish today sowing the New Meadow at this (which was too thin of timothy) with a quart of timothy Seed to the Acre. At Frenchs they were putting up Racks to feed the Cattle in. One man was getting stakes for fencing. At Dogue run—The Women began to hoe the Swamp they had

grubbed in order to prepare it for Sowing in the Spring with grain and grass Seeds. The Men were cutting the Tops of the Trees which had been fallen for rails into Coal Wood. At Muddy hole, the Women after having threshed out the Pease, went about the fencing—two Men getting Stakes &ca. for it. All the Pease from the broadcast sowing at this place, amounted to no more than ⟨7 bushels of good⟩ & 5 pecks of defective ones which was far short of expectation bad as the year proved.